DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 8-16, 18 and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1-2, 4-6, 8-16 and 18 have been amended, claims 3, 7, 17 and 19 have been canceled and claims 20-24 have been newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8, 10-16, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dikman (US 20150286984) in view of Lahey (US 2005/0058112).

determining whether a relying party device has access to a network/cloud infrastructure that contains the virtualized credential information (management device stores check in details of the user device and is configured to determine whether the flyer has eligible access to the lounge based on access item from the client device; see at least paragraphs 0047-0048);
in response to determining the relying party device does not have access to the network/cloud infrastructure, causing a license holder device to provide the virtualized credential information directly to the relying party device (when devices are off-line or lack connectivity with the server, a QR code is generated to enable the management device to recognize a valid access; see at least paragraphs 0047-0048); and
displaying at least a subset of the virtualized credential information on a screen of the relying party device (see at least Figs. 50-51 and paragraph 0099).
Dikman discloses the relying party device has access to the network/cloud infrastructure and discloses the virtualized credential information, but is not clear about enabling a device to choose whether to obtain information directly from a network/cloud infrastructure, directly from a device, or from a combination of both the network/cloud infrastructure and the device.
Lahey discloses the above missing limitation; enabling a mobile device to choose whether to obtain information from available access points; see at least paragraph 0062.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dikman by the teachings of Lahey by having the above limitation so to adaptively manage connectivity for mobile devices through available interfaces; see at least the Abstract.


in response to determining the relaying party device has access to the network/cloud infrastructure, causing the license holder device to provide authorization to at least one of the relying party device or the network/cloud infrastructure, the authorization enabling the relying party device to obtain the virtualized credential information directly from the network/cloud infrastructure (Dikman; see the rejection of claim 1 and at least paragraph 0046).

Regarding claim 5, Dikman in view of Lahey disclose the method, according to claim 1, further comprising providing authorization for the network/cloud infrastructure to release information directly to the relying party device, wherein the authorization is triggered by proximity between the relying party device and the license holder device (Dikman; see at least paragraph 0030, 0037-0038 and 0070).

Regarding claim 8, Dikman in view of Lahey disclose the method, according to claim 7, wherein determining whether the relying party device has access to the network/cloud infrastructure is based, at least in part, on connectivity status between the relying party device and the network/cloud infrastructure (Dikman; offline; see at least the rejection of claim 1).

Regarding claim 10, Dikman in view of Lahey disclose the method, according to claim 1, wherein a form of at least some of the virtualized credential information provided directly from the license holder device to the relaying party device is based on a communication bandwidth therebetween (the combination of Dikman’s virtualized credential information and Lahey’s communication bandwidth; see at least Lahey; paragraph 0053).

	Claim 11 is rejected on the same grounds as claim 1.

Regarding claim 12, Dikman in view of Lahey disclose the computer software, according to claim 11, wherein a form of at least some of the virtualized credential information provided by the license holder device directly to the relying party device based, at least in part, on the bandwidth between the relying party device and the license holder device (the combination of Dikman’s virtualized credential information and Lahey’s communication bandwidth; see at least Lahey; paragraph 0053).

Regarding claim 13, Dikman in view of Lahey disclose the computer software, according to claim 11, further comprising executable code that implements the step of:
in response to determining the relaying part device has access to the network/cloud infrastructure, provide authorization to at least one of the relying party device or the network/cloud infrastructure, the authorization enabling the relying part device to obtain the virtualized credential information directly from the network/cloud infrastructure (Dikman; see at least the rejection of claim 2).

Regarding claim 14, Dikman in view of Lahey disclose the computer software, according to claim 13, wherein the relying party device chooses whether to obtain the virtualized credential information directly from the network/cloud infrastructure, directly from the relaying party device, or from a combination of both the network/cloud infrastructure and the relaying party device based on one or more of: relative throughput of the license holder device and network/cloud infrastructure, relative costs of data transmission from the license holder device and network/cloud infrastructure, or specific data available at each of the license holder device and network/cloud infrastructure (relative throughput of the license holder device and network/cloud infrastructure, i.e. online vs. offline; see at least the rejection of claim 1).

Regarding claim 15, Dikman in view of Lahey disclose the computer software, according to claim 11, wherein determining whether the relaying party device has access to the network/cloud infrastructure is based, at least in part, on connectivity status between the relying party device and the network/cloud infrastructure (Dikman; offline; see at least the rejection of claim 1).

Regarding claim 16, Dikman in view of Lahey disclose a method, according to claim 2, wherein the authorization comprises authorization data (Dikman; see at least the rejection of claim 2).

Claim 18 is rejected on the same grounds as claim 14.

Regarding claim 20, Dikman in view of Lahey disclose the method, according to claim 1, wherein enabling the relying party device to choose whether to obtain the virtualized credential information directly from the network/cloud infrastructure, directly from the relying party device, or from a combination of both the network/cloud infrastructure and the relying party device comprises enabling the relying party device to choose which data elements of the virtualized credential information to obtain directly from the network/cloud infrastructure and which data elements of the virtualized credential information to obtain directly from the license holder device (the combination of Dikman devices; as above and Lahey; see at least paragraph 0053).

Regarding claim 21, Dikman in view of Lahey disclose the method, according to claim 1, wherein a form of at least some of the virtualized credential information provided to or obtained by the relying party device varies depending on whether the at least some of the virtualized credential information was obtained directly from the network/cloud infrastructure or directly from the license holder device (the combination of Dikman devices; as above and Lahey; see at least paragraph 0053).

Claim 22 is rejected on the same grounds as claim 20.
Claim 23 is rejected on the same grounds as claim 21.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dikman in view of Lahey and further in view of Ward (US 2012/0011070).
Regarding claim 4, Dikman in view of Lahey disclose the method, according to claim 16 and discloses the verification by the network/cloud infrastructure, but are not clear about a credential verification cryptogram (CVC).
Ward discloses the above missing limitation; see at least paragraph 0076.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dikman in view of Lahey by the teachings of Ward by having the above limitation for the purpose of card authorization; see at least paragraph 0076.

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dikman in view of Lahey in view of Robert (US 2012/0151564).
Regarding claim 6, Dikman in view of Lahey disclose a method, according to claim 16, wherein the authorization data is provided to the relaying party device; as above, but are not clear about wherein the authorization data includes a URL of the network/cloud infrastructure.
Robert discloses the above missing limitation; see at least paragraph 0030.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dikman in view of Lahey by the teachings of Robert by having the above limitation for the purpose of accessing an authorization gateway; see at least paragraph 0030.

Claim 24 is rejected on the same grounds as claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dikman in view of Lahey and further in view of Villette (US 2015/0162008).
Regarding claim 9, Dikman in view of Lahey the method, according to claim 8, and disclose the connectivity status as above, but are not clear about the status includes at least one of: historical error rate and/or historical throughput rate, expected error rate and/or expected throughput rate, or presumed error rate and/or presumed throughput rate.
Villette discloses the above missing limitation; see at least paragraph 0096.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dikman in view of Lahey by the teachings of Villette by having the above limitation so to determine if an input signal contains valid high band parameter information; see at least paragraph 0096.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426